September 03, 2004


Mr. Andrew C. Schirrmeister III
Schirrmeister Ajamie, L.L.P.
711 Louisiana, Suite 2150
Houston, TX 77002

Mr. Joseph A. Garnett
Sheehy Serpe & Ware, P.C.
909 Fannin St., Suite 2500
Houston, TX 77010-1003

Mr. Robert E. Morse III
Crain Caton & James, P.C.
909 Fannin Street, Suite 3300
Houston, TX 77010-1079

Mr. Robert Scott
Abrams Scott & Bickley, L.L.P.
700 Louisiana, Suite 1800
Houston, TX 77002-2727

Mr. Keith C. Livesay
Livesay Law Office
1122 Pecan
McAllen, TX 78501

Mr. Arnulfo M. Acosta
Law Office of Arnulfo Acosta
1210 W. Expressway 83, Suite 10
Pharr, TX 78577

Mr. James L. Moore
Baker & Hostetler, L.L.P.
1000 Louisiana, Suite 2000
Houston, TX 77002-5009

Mr. Robert G. Newman
Fulbright & Jaworski L.L.P.
300 Convent Street, Suite 2200
San Antonio, TX 78205-3792

Mr. James L. Moore
Baker & Hostetler, L.L.P.
1000 Louisiana, Suite 2000
Houston, TX 77002-5009

Mr. Norton A. Colvin Jr.
Rodriguez Colvin, Chaney & Saenz, L.L.P.
P.O. Box 2155
Brownsville, TX 78522

Mr. Robert G. Newman
Fulbright & Jaworski L.L.P.
300 Convent Street, Suite 2200
San Antonio, TX 78205-3792


Mr. Francisco J. Rodriguez
Rodriguez Tovar & De Los Santos, LLP
1111 West Nolana
McAllen, TX 78504-3747

Honorable Noe Gonzalez
370th District Court
100 N. Closner, 2nd Floor
Edinburg, TX 78539

Mr. E. James Rausch
Rausch Law Office
P. O. Box 5247
Granbury, TX 76049



Mr. Joseph A. Garnett
Sheehy Serpe & Ware, P.C.
909 Fannin St., Suite 2500
Houston, TX 77010-100





RE:   Case Number:  03-0777
      Court of Appeals Number:  13-03-00077-CV
      Trial Court Number:  C-3955-94-G

Style:      IN RE  VAN WATERS & ROGERS INC., F/K/A VOPAK USA INC. & N/K/A
      UNIVAR USA INC., ET AL.

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 52.8, after granting the
petition for writ of mandamus and without hearing oral argument,  the  Court
delivered the enclosed opinion and in the above-referenced cause.


      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Pauline G.     |
|   |Gonzalez           |
|   |Ms. Cathy Wilborn  |